Name: Commission Implementing Regulation (EU) NoÃ 1282/2013 of 10Ã December 2013 correcting the Polish language version of Regulation (EC) NoÃ 2508/2000 laying down the detailed rules for the application of Council Regulation (EC) NoÃ 104/2000 as regards operational programmes in the fisheries sector
 Type: Implementing Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  fisheries;  foodstuff
 Date Published: nan

 11.12.2013 EN Official Journal of the European Union L 332/13 COMMISSION IMPLEMENTING REGULATION (EU) No 1282/2013 of 10 December 2013 correcting the Polish language version of Regulation (EC) No 2508/2000 laying down the detailed rules for the application of Council Regulation (EC) No 104/2000 as regards operational programmes in the fisheries sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), and in particular Article 9(5) and Article 10(4) thereof, Whereas: (1) An error has occurred in Article 12 of the Polish language version of Commission Regulation (EC) No 2508/2000 of 15 November 2000 laying down the detailed rules for the application of Council Regulation (EC) No 104/2000 as regards operational programmes in the fisheries sector (2). Therefore a correction of the Polish language version is necessary. The other language versions are not affected. (2) Regulation (EC) No 2508/2000 should therefore be corrected accordingly. In order to eliminate the errors in the act being corrected as soon as possible, this Regulation should enter into force on the third day following that of its publication. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 Concerns only the Polish language version. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 17, 21.1.2000, p. 22. (2) OJ L 289, 16.11.2000, p. 8.